Citation Nr: 0623777	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-04 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for benign positional 
vertigo.

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Philadelphia, Pennsylvania Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  
Jurisdiction over the claims folder was subsequently 
transferred to the RO in Newark, New Jersey.


FINDINGS OF FACT

1. A chronic disorder of both ankles was not present in 
service or manifested until years following the veteran's 
separation from active duty, and the veteran's current 
bilateral ankle disability is not etiologically related to 
service.  
 
2.  A chronic disorder of both feet was not present in 
service or manifested until years following the veteran's 
separation from active duty, and the veteran's current 
bilateral foot disability is not etiologically related to 
service.  

3.  Benign positional vertigo was not present in service and 
the veteran's current vertigo is not etiologically related to 
service.  

4.  The veteran does not have a chronic disability of the 
lung.

5.  The veteran does not have PTSD.




CONCLUSIONS OF LAW

1.  Bilateral ankle disability was not incurred in or 
aggravated by active service, and the incurrence of arthritis 
during such service may not be presumed.  38 U.S.C.A. §§  
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Bilateral foot disability was not incurred in or 
aggravated by active service, and the incurrence of arthritis 
during such service may not be presumed.  38 U.S.C.A. §§  
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  Benign positional vertigo was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2005).

4.  Claimed lung disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2005).  

5.  Claimed PTSD was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in April 2004, prior to its initial adjudication of 
the claims.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  While the veteran has not been 
afforded a VA examination addressing his claim for service 
connection for PTSD, the Board concludes that such an 
examination is not warranted because there is no competent 
evidence even suggesting that he has this claimed disability.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Neither 
the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such available 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Service Connection for Ankles, Feet, and Vertigo

Service medical records contain no references to 
manifestations, treatment or diagnoses pertaining to the 
veteran's ankles, feet, or to vertigo.  While the veteran 
noted a history of swollen or painful joints on his 
enlistment medical history form, no abnormality of the ankles 
or pathology of the feet was noted upon clinical evaluation.  
The report of examination for discharge in December 1970 
shows that the veteran's feet and ankles were found to be 
normal. In addition, although the veteran noted a history of 
head injury on his separation medical history form, 
neurological findings were normal at his examination, and his 
medical records contain no reference to a head injury.

Although the post-service medical evidence of record 
establishes that the veteran has some degenerative changes in 
his ankles and feet and has a diagnosis of benign positional 
vertigo, there is no post-service medical evidence of these 
disabilities until more than thirty years after the veteran's 
discharge from service or of a nexus between these 
disabilities and his military service. 

In essence, the evidence of a nexus between the veteran's 
current disabilities and his military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claims.


Service Connection for Lung Disability

Service medical records contain no references to 
manifestations, treatment or diagnosis with respect to the 
veteran's lungs.  His lungs were found to be normal on both 
his entrance and separation examinations.  While the veteran 
complained of shortness of breath at his June 2003 VA 
examination, his pulmonary responses were normal, X-rays 
revealed no abnormalities, and he was diagnosed with normal 
spirometry.  

The Board notes that the evidence of the current presence of 
this claimed disability is limited to the veteran's own 
statements.  As noted above, this is not competent evidence 
of a current disability since laypersons, such as the 
veteran, are not qualified to render an opinions requiring 
medical expertise.  See Espiritu,  492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.
Service Connection for PTSD

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The veteran contends that service connection for PTSD is 
warranted based on combat stressors associated with his 
active duty service.  Specifically, he alleges that he was 
shot down by enemy fire while in a helicopter and that he 
relives this incident constantly.  

With respect to whether the veteran meets the criteria for a 
valid diagnosis of post-traumatic stress disorder, the Board 
notes that he underwent no treatment during active service 
for a psychiatric disorder, and there is no post-service 
medical evidence of treatment or a diagnosis of PTSD.  As the 
veteran has neither submitted nor identified any medical 
evidence suggesting that he has this claimed disability, the 
evidence of record is insufficient to establish a valid 
diagnosis of post-traumatic stress disorder.  Accordingly, 
service connection is not in order for this claimed 
disability.  In reaching this decision, the Board has 
considered the benefit-of-the-doubt rule but has determined 
that it is not applicable to this claim because the 
preponderance of the evidence is against the claim.






ORDER

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for a bilateral food 
disability is denied.

Entitlement to service connection for benign positional 
vertigo is denied.

Entitlement to service connection for a lung disability is 
denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.




___________________________________________
N.R. Robin
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


